Title: From George Washington to William Stephens Smith, 30 May 1781
From: Washington, George
To: Smith, William Stephens


                        Dear Sir

                            Head Quarters New Windsor 30th May 1781
                        
                        I fully intended in my letter of the 14th to have desired you to return to this Army, but I might possibly in
                            the hurry of Business have forgot to give the Gentleman who wrote it instructions to that purpose.
                        Should this find you in Philadelphia, you will look upon yourself fully at liberty to return, or proceed to
                            the southward, should your inclinations lead you to prefer that service to this. I am with great Regard Dear Sir Yr most
                            obt Servt
                        
                            Go: Washington
                        
                        
                            P.S. It is by no means improbable that the Campaign in this quarter may be as active as to the
                            Southwd
                        

                    